UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) SQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 OR *TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50837 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 California 33-0974362 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle, Irvine, CA 92614 ( Address of principle executive offices ) (714) 622-5565 ( Telephone Number ) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer xSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) INDEX TO FORM 10-Q For the Quarterly Period Ended December 31, 2015 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets As of December 31, 2015 and March 31, 2015 3 Condensed Statements of Operations For the Three and Nine Months Ended December 31, 2015 and 2014 4 Condensed Statement of Partners' Equity (Deficit) For the Nine Months Ended December 31, 2015 5 Condensed Statements of Cash Flows For the Nine Months Ended December 31, 2015 and 2014 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risks 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A.Risk Factors 19 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3.Defaults Upon Senior Securities 19 Item 4.Mine Safety Disclosures 19 Item 5.Other Information 19 Item 6.Exhibits 19 Signatures 20 2 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) CONDENSED BALANCE SHEETS (Unaudited) December 31, March 31, ASSETS Cash and cash equivalents $ $ Investments in Local Limited Partnerships, net (Note 2) - Other assets - Total Assets $ $ LIABILITIES AND PARTNERS' DEFICIT Liabilities: Accrued fees and expenses due to General Partner and affiliates (Note 3) $ $ Total Liabilities Partners’ Deficit: General Partner ) ) Limited Partners (25,000 Partnership Units authorized; 13,148 Partnership Units issued and outstanding) ) ) Total Partners’ Deficit ) ) Total Liabilities and Partners’ Deficit $ $ See accompanying notes to condensed financial statements 3 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 10 (A California Limited Partnership) CONDENSED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended December 31, 2015 and 2014 (Unaudited) Three Nine Three Nine Months Months Months Months Operating income Reporting fees $
